EXHIBIT 99.1 Condensed Interim Consolidated Financial Statements (Expressed in Canadian Dollars) For the three months ended March 31, 2012 and 2011 (Unaudited) Extorre Gold Mines Limited Condensed Interim Consolidated Statements of Financial Position (Expressed in Thousands of Canadian Dollars, Except Share Data) (Unaudited) March 31, 2012 December 31, 2011 Assets Current Cash and cash equivalents (Note 3) $ $ Amounts receivable and prepaid expenses Property and equipment (Note 4) Mineral properties (Note 5) $ $ Liabilities Current Accounts payable and accrued liabilities $ $ Due to related parties (Note 9) 69 Shareholders’ Equity Share capital (Note 6) Contributed surplus Deficit ) ) Accumulated other comprehensive loss ) ) $ $ Contractual Obligations
